Case 3:18-cv-00156-NJR Document 312 Filed 07/30/21 Page 1 of 9 Page ID #6721




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JANIAH MONROE, MARILYN                             )
 MELENDEZ, LYDIA HELÉNA VISION,                     )
 SORA KUYKENDALL, and SASHA REED,                   )
 individually and on behalf of a class of           )
 similarly situated individuals,                    )
                                                    )
                                                        Case No. 3:18-cv-00156-NJR
                  Plaintiffs,                       )
                                                    )
         v.                                         )
                                                    )
 ROB JEFFREYS, MELVIN HINTON,                       )
 and STEVEN BOWMAN,                                 )
                                                    )
                  Defendants.                       )

              PLAINTIFFS’ REVISED PROPOSED WITNESS LIST FOR TRIAL

        Pursuant to Federal Rule of Civil Procedure 26(a)(3), Plaintiffs provide the following
revised list of fact and expert witnesses that they will or may call in their case-in-chief or in
rebuttal during the upcoming trial.
   I.         Plaintiffs’ Expert Witnesses
        Plaintiffs intend to call the following expert witnesses in person and in their case-in-chief
or in rebuttal during the upcoming trial.
              a. Dr. Randi Ettner
                 1214 Lake Street
                 Evanston, IL 60201
                 (847) 987-3433

        Dr. Randi Ettner is a clinical and forensic psychologist with expertise concerning the
diagnosis and treatment of gender dysphoria. She has served as Secretary and as a member of the
Board of Directors of the World Professional Association of Transgender Health (“WPATH”),
the preeminent professional organization dedicated to the understanding and treatment of gender
dysphoria worldwide. Dr. Ettner has extensive experience treating transgender individuals with
gender dysphoria in her clinical practice, and she has published numerous books and articles on
the topic. During the course of Dr. Ettner’s career, she has evaluated, diagnosed, and treated
between 2,500 and 3,000 individuals with gender dysphoria and mental health issues related to
gender variance from 1977 to present.

        At trial, Dr. Ettner will testify that the new Administrative Directive does not provide
adequate medical care for persons with gender dysphoria. Dr. Ettner will explain that the named
plaintiffs (and the class members at large) are not receiving adequate treatment for gender
dysphoria, and as a result, all are at high risk of serious harm, including suicide. Dr. Ettner
Case 3:18-cv-00156-NJR Document 312 Filed 07/30/21 Page 2 of 9 Page ID #6722




further will testify that IDOC is still delaying or denying hormones without proper medical basis,
e.g., departing from the WPATH Standards of Care (“SOC”) regarding contraindications. Dr.
Ettner will testify that IDOC medical and mental health professionals do not meet minimum
WPATH SOC requirements and that the medical records similarly show that Wexford medical
and mental health staff are not qualified under the WPATH SOC. Dr. Ettner will provide
examples how IDOC medical staff are still misgendering patients in their notes, while doctors
are still using the DSM-IV, etc. Dr. Ettner further will testify that IDOC trainings are not
sufficient to give medical and mental health professionals (including Dr. Conway) sufficient
competency to treat gender dysphoria under WPATH. Dr. Ettner will also explain how the new
ADs do not provide sufficient oversight to ensure proper care. For example, Dr. Conway, who is
overseeing design and implementation of gender dysphoria treatment, is not sufficiently
experienced or qualified to do so. And Dr. Ettner will explain how surgery requires significant
planning to prepare patients for surgery and to manage care after surgery, and IDOC is not
qualified to oversee such planning.

       Dr. Ettner is a licensed clinical and forensic psychologist with a specialization in the
diagnosis, treatment, and management of gender dysphoric individuals. Dr. Ettner received her
doctorate in psychology (with honors) from Northwestern University in 1979. She is a Fellow
and Diplomate in Clinical Evaluation of the American Board of Psychological Specialties, and a
Fellow and Diplomate in Trauma/Post-Traumatic Stress Disorder.

        Dr. Ettner has published four books related to the treatment of individuals with gender
dysphoria, including the medical text entitled Principles of Transgender Medicine and Surgery
(co-editors Monstrey & Eyler; Rutledge 2007); and the 2nd edition (co-editors Monstrey &
Coleman; Routledge, 2016). She has authored numerous articles in peer-reviewed journals
regarding the provision of health care to the transgender population.

        Dr. Ettner has served as a member of the University of Chicago Gender Board and is on
the editorial boards of Transgender Health and the International Journal of Transgender Health.
Dr. Ettner previously served as Secretary and a member of the Board of Directors of WPATH,
and was an author of the WPATH Standards of Care for the Health of Transsexual, Transgender
and Gendernonconforming People (7th version), published in 2011. She also previously served
as chair of the WPATH Committee for Incarcerated Persons and provides training to medical
professionals on healthcare for transgender inmates.

        Moreover, Dr. Ettner has lectured throughout North America, Europe, and Asia on topics
related to gender dysphoria and has given grand rounds on gender dysphoria at university
hospitals. She is the honoree of the externally funded Randi and Fred Ettner Fellowship in
Transgender Health at the University of Minnesota. Dr. Ettner has been an invited guest at the
National Institute of Health to participate in developing a strategic research plan to advance the
health of sexual and gender minorities, and in November 2017 was invited to address the
Director of the Office of Civil Rights of the United States Department of Health and Human
Services regarding the medical treatment of gender dysphoria. Dr. Ettner received a
commendation from the U.S. Congress House of Representatives on February 5, 2019
recognizing her work for WPATH and gender dysphoria in Illinois.




                                                2
Case 3:18-cv-00156-NJR Document 312 Filed 07/30/21 Page 3 of 9 Page ID #6723




           b. Dr. Vin Tangpricha
              101 Wodruff Circle NE – WMRB1301
              Atlanta, GA 30322
              (404) 727-7254

        Dr. Tangpricha is a medical doctor with special expertise in treatment of transgender
patients with gender dysphoria. Dr. Tangpricha currently serves as the immediate past President
of WPATH, the preeminent professional organization dedicated to the understanding and
treatment of gender dysphoria worldwide. Dr. Tangpricha has published extensively on issues
relating to treatment of individuals with gender dysphoria and he treats transgender patients as
part of his clinical practice.

        At trial, Dr. Tangpricha will testify about IDOC’s denials of hormone therapy, delays in
providing hormone therapy, and IDOC’s incorrect categorization of certain medical conditions as
contraindications for hormone therapy, which lead to further denials and delays. Dr. Tangpricha
will explain the harm caused to Plaintiffs from IDOC’s interruptions of hormone therapy,
provision of inadequate hormone dosages, inadequate monitoring of hormone levels, and
inadequate monitoring of additional bloodwork (potassium, etc.). Dr. Tangpricha will provide
examples of IDOC’s complete failure to titrate hormone dosages in response to bloodwork
showing hormone levels outside the recommended therapeutic range. Dr. Tangpricha further will
explain the importance that medical professionals treating gender dysphoria are properly trained
and qualified before prescribing hormone therapy.

       Dr. Tangpricha received his M.D. from Tufts University School of Medicine in Boston,
Massachusetts in 1996. Dr. Tangpricha subsequently earned a Ph.D. in Molecular Medicine from
Boston University School of Medicine in 2004. He is Board Certified in Internal Medicine and in
Endocrinology, Diabetes, and Metabolism by the American Board of Internal Medicine.

        Since January 2004, Dr. Tangpricha served as Professor of Medicine, Division of
Endocrinology, Metabolism, and Lipids at the Emory University School of Medicine in Atlanta,
Georgia. Dr. Tangpricha became a full professor in September 2017. Dr. Tangpricha has also
been the Director of the Transgender Clinic and a staff physician at Emory since 2004 and has
treated patients as a staff physician at the Department of Veterans’ Affairs Medical Center
(“VA”) in Atlanta, Georgia since 2006.

       Over the past 10 years, in his capacity as an endocrinologist, Dr. Tangpricha has treated
approximately 260 transgender patients with gender dysphoria at Emory, and approximately 100
additional transgender patients with gender dysphoria at the Atlanta VA Medical Center. Dr.
Tangpricha also participates in an initiative known as the WPATH Global Education Initiative,
in which he delivers lectures three to four times a year on topics relating to hormone therapy for
transgender persons.

        Dr. Tangpricha has authored or co-authored numerous scholarly articles and contributed
to several books on topics relating to endocrinology in general and treatment of transgender



                                                3
Case 3:18-cv-00156-NJR Document 312 Filed 07/30/21 Page 4 of 9 Page ID #6724




patients in particular, including several guideline publications relating to endocrine treatments
for transgender patients.

       From 2007 to 2009, Dr. Tangpricha served as one of eight authors on the first hormone
guidelines for transgender persons as a member of the Endocrine Society Task for Transgender
Health Guidelines. This was one of the first such set of guidelines for hormone treatment of
transgender persons published by a professional society and continues to be the authoritative
reference regarding hormone therapy for transgender persons. Dr. Tangpricha has also served on
committees of other relevant professional organizations, including with the American
Association of Clinical Endocrinologists.

           c. Mr. James Aiken
              36 Tsiya Court
              Brevard, North Carolina 28712
              (828) 883-9490
         Mr. Aiken is an expert with almost 50 years of experience in prison administration,
operations, and management. Mr. Aiken has decades of direct experience and knowledge
regarding correctional strategies in the management of persons held in lawful confinement.
Moreover, a major focus of his career has been to assess, redirect, and restore confinement
facilities and systems that have experienced chronic/acute program and security shortfalls and
staff misconduct related to all aspects of a confinement system.

         At trial, Mr. Aiken will testify about how IDOC’s policies and practices related to its
treatment of transgender prisoners, including its new Administrative Directives related to the
treatment of transgender prisoners and searches implemented by IDOC in April 2021, do not
meet correctional standards and continue to put those prisoners at risk of serious harm. Mr.
Aiken will testify regarding sound correctional practices with respect to the relationship between
security and the provision of medical treatment, including that security grounds should not
prevent a correctional system from providing a prisoner the medical care they need, including the
ability to socially transition. Mr. Aiken will testify that IDOC’s process and criteria for making
transfer decisions have serious flaws. Mr. Aiken will testify that there is no security-based reason
for denying transgender prisoners’ placement in facilities consistent with their gender, if such a
placement is part of the medical treatment they need. Placement of transgender prisoners in
facilities consistent with their gender requires proper training of staff and education for prisoners.
Mr. Aiken will explain that sound correctional practices support allowing transgender prisoners
the choice of being searched by someone of the same gender; IDOC’s practice of determining
pat down search practices based on the gender of the facility where a person is placed violates
that practice and can increase the likelihood of sexual assaults and violence against those
prisoners. IDOC’s blanket practice defeats that goal and is demeaning for these prisoners.
         Mr. Aiken’s experience in the administration, operation, and management of correctional
facilities, including as the Director of the Bureau of Corrections for the United States Virgin
Islands (1992-1994), the Commissioner of the Indiana Department of Corrections (1989-1992),
and in various positions in the South Carolina Department of Corrections (1971-1989). In the
United States Virgin Islands, he was given the specific task to remedy overcrowding, gang
problems, lack of medical/mental health care, random and systemic violence, and general
mismanagement. As the Commissioner of the Indiana Department of Corrections, Mr. Aiken was


                                                  4
Case 3:18-cv-00156-NJR Document 312 Filed 07/30/21 Page 5 of 9 Page ID #6725




responsible for the overall administration of the Indiana corrections system that consisted of 46
separate adult and juvenile facilities with a population of 14,000 inmates. As a Deputy Regional
Administrator of the South Carolina Department of Corrections (1987-1989), Mr. Aiken
supervised 16 South Carolina institutions at all security levels. He also was Warden of the
Central Correctional Institution (state penitentiary, 1982-1987), the largest correctional facility in
South Carolina with 1,800 medium and maximum-security custody male inmates and the South
Carolina death row. Prior to that Mr. Aiken was the Warden of the South Carolina Women’s
Correctional Institution (1979-1982) responsible for all aspects of female inmate welfare and
rehabilitation. These facilities and systems were in various states of major dysfunction related to
public protection, security, programming, as well as the provision of required medical/mental
health delivery to inmates.

        Further, Mr. Aiken has consulted with the United States Department of Justice, National
Institute of Corrections, and federal, state, and local prisons on a variety of subjects, including,
but not limited to: inmate classification, management of women offenders, management of
youthful offenders in adult prisons, general management of prison security systems, objective
assessments of security operational performance, prison critical event avoidance, riot/gang
management, management of super-maximum prisons, correctional leadership, objective/internal
classification, seamless delivery integration of prison components to ensure reasonable safety
and security, and updating wardens regarding more effective methods to manage prisons at all
security levels.

        In 2004 the United States Congress appointed Mr. Aiken to be one of nine
Commissioners of the National Prison Rape Elimination Commission (the “Commission”)
established pursuant to 34 U.S.C.A. § 30306 (detailing establishment and objectives of
Commission). The Commission held hearings throughout the country and was responsible for the
development of standards that would lead to the prevention, detection, and elimination of prison
rape. See 34 U.S.C.A. § 30306(d)(3)(B)(ii). The Commission issued the National Prison Rape
Elimination Commission Report (the “Report”) in June 2009 that became the basis for
regulations issued by the Department of Justice in 28 C.F.R. § 115, the Prison Rape Elimination
Act National Standards. The Commission’s investigation and its Report accounted for the long
under recognized reality that transgender inmates (as well as lesbian, gay and bisexual inmates)
are particularly vulnerable to a prison’s specific perils of intimidation, harassment, and random
and systemic violence, including sexual assault. The Commission, over a five-year period,
carefully considered the appropriate standard for the safe housing and placement of transgender
inmates.

   II.     Plaintiffs’ Non-Expert Witnesses
       Plaintiffs may introduce the deposition testimony of one or more of the following fact
witnesses in their case-in-chief or in rebuttal during the upcoming trial, or call them live if
available and time permits:
 Witness                           May or Will Call                  Live or by Deposition
 Marilyn Melendez                  Will Call                         Live
 IDOC Inmate




                                                  5
Case 3:18-cv-00156-NJR Document 312 Filed 07/30/21 Page 6 of 9 Page ID #6726




 Witness                  May or Will Call         Live or by Deposition
 Sora Kuykendall          Will Call                Live
 IDOC Inmate

 London Fulton            Will Call                Live
 IDOC Inmate

 Xavier Ball              Will Call                Live
 IDOC Inmate

 Janiah Monroe            Will Call                Live
 IDOC Inmate

 Melvin Hinton            Will Call                Live
 IDOC Employee

 William Puga             Will Call                Live
 IDOC Employee

 Shane Reister            Will Call                Live
 IDOC Employee

 Neil Fisher              Will Call                By Deposition
 Wexford Employee

 Steven Bowman            May Call                 By Deposition
 IDOC Employee

 Mike Chappell            May Call                 By Deposition
 IDOC Employee

 Rob Jeffreys             May Call                 By Deposition
 IDOC Employee

 Glenda Wortley           May Call                 By Deposition
 IDOC Employee

 Ryan Nottingham          May Call                 By Deposition
 IDOC Employee

 John Eilers              May Call                 By Deposition
 IDOC Employee

 Tangenise Porter         May Call                 By Deposition
 IDOC Employee



                                      6
Case 3:18-cv-00156-NJR Document 312 Filed 07/30/21 Page 7 of 9 Page ID #6727




 Witness                           May or Will Call                   Live or by Deposition
 Lydia Heléna Vision               May Call                           By Deposition

 Sasha Reed                        May Call                           By Deposition

 IDOC                              May Call                           By Deposition
 (Rule 30(b)(6) depositions of
 Mike Chappell and Shane
 Reister)



        Plaintiffs reserve the right to call any additional witnesses necessitated by any of the
Court’s pretrial or trial rulings. In addition, Plaintiffs reserve the right to call, either live or by
deposition: (1) additional witnesses to provide foundational testimony should any party contest
the authenticity or admissibility of any material proffered at trial; (2) substitute witnesses for any
identified witness whose employment or other relationship with the department of corrections
changes such that they are no longer able, available, or willing to testify on the department’s
behalf at trial; (3) any witnesses identified by Defendants; (4) any witness called to rebut
Defendants’ case or impeach a witness called by Defendants; or (5) additional witnesses to
respond to issues raised after the submission of this list, such as the testimony of any witnesses
who have not yet been deposed.

 July 30, 2021                              By: /s/ Abby L. Parsons
                                            John A. Knight
                                            Camille E. Bennett
                                            Ghirlandi Guidetti
                                            Carolyn M. Wald
                                            ROGER BALDWIN FOUNDATION
                                            OF ACLU, INC.
                                            150 North Michigan Avenue, Suite 600
                                            Chicago, IL 60601
                                            Telephone: (312) 201-9740
                                            Facsimile: (312) 288-5225
                                            jknight@ACLU-il.org
                                            cbennett@ACLU-il.org
                                            gguidetti@ACLU-il.org
                                            cwald@ACLU-il.org

                                            Catherine L. Fitzpatrick
                                            Amelia H. Bailey
                                            Sam G. Rose
                                            KIRKLAND & ELLIS LLP
                                            300 North LaSalle Street
                                            Chicago, IL 60654


                                                   7
Case 3:18-cv-00156-NJR Document 312 Filed 07/30/21 Page 8 of 9 Page ID #6728




                                Telephone: (312) 862-2000
                                Facsimile: (312) 862-2200
                                catherine.fitzpatrick@kirkland.com
                                amelia.bailey@kirkland.com
                                sam.rose@kirkland.com
                                Brent P. Ray
                                KING & SPALDING LLP
                                110 N. Upper Wacker Drive, Suite 3800
                                Chicago, IL 60606
                                Telephone: (312) 995-6333
                                Facsimile: (312) 995-6330
                                bray@kslaw.com

                                Abby L. Parsons
                                KING & SPALDING LLP
                                1100 Louisiana Street, Suite 4100
                                Houston, TX 77002
                                Telephone: (713) 751-3294
                                aparsons@kslaw.com

                                Thomas E. Kennedy III
                                Sarah Jane Hunt
                                KENNEDY HUNT P.C.
                                906 Olive Street, Suite 200
                                Saint Louis, MO 63101
                                Telephone: (314) 872-9041
                                tkennedy@KennedyHuntLaw.com
                                sarahjane@KennedyHuntLaw.com

                                Attorneys for Plaintiffs




                                       8
Case 3:18-cv-00156-NJR Document 312 Filed 07/30/21 Page 9 of 9 Page ID #6729




                                CERTIFICATE OF SERVICE

       I certify that on July 30, 2021, I electronically filed the foregoing document and any

exhibits with the Clerk of this Court by using the CM/ECF system, which will accomplish

service through the Notice of Electronic Filing for parties and attorneys who are Filing Users.



                                                    By:      /s/ Abby L. Parsons
                                                               Abby L. Parsons




                                                9
